In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Westchester County (Klein, J.), dated February 20, 2003, which denied his objections to an order of the same court (Hochberg, H.E.), dated November 8, 2002, which, after a hearing, dismissed his petition for a downward modification of his child support obligation.
Ordered that the order is affirmed, without costs or disbursements.
Family Court Act § 439 (e) provides, in pertinent part, that “[a] party filing objections shall serve a copy of such objections upon the opposing party,” and that “[p]roof of service upon the opposing party shall be filed with the court at the time of filing of objections and any rebuttal.” By failing to file proof of service of a copy of his objections on the mother, the father failed to fulfill a condition precedent to filing timely written objections to the Hearing Examiner’s order (see Matter of Happich v Happich, 285 AD2d 509 [2001]; Matter of Mayeri v Mayeri, 279 AD2d 473, 474 [2001]; Matter of Rinaldi v Rinaldi, 239 AD2d 506, 507 [1997]; Matter of Star v Frazer, 232 AD2d 570, 571 [1996]; Matter of Fokine v Prisciantelli, 208 AD2d 534 [1994]; see also Matter of Chambers v Chambers, 305 AD2d 672, 673 [2003]). H. Miller, J.P., Goldstein, Luciano and Spolzino, JJ., concur.